   Case 2:14-cv-00601-MHT-JTA Document 3033 Filed 10/20/20 Page 1 of 8




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

      MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,                )
                                      )
      Plaintiffs,                     )
                                      )      CIVIL ACTION NO.
      v.                              )        2:14cv601-MHT
                                      )             (WO)
JEFFERSON S. DUNN, in his             )
official capacity as                  )
Commissioner of                       )
the Alabama Department of             )
Corrections, et al.,                  )
                                      )
      Defendants.                     )

                 PHASE 2A ORDER DENYING AMENDMENT
                  OF MONITORING OPINION AND ORDER

    Previously,       this   court        found   that     the   State   of

Alabama provides inadequate mental-health care in its

prisons     in     violation     of       the     Eighth     Amendment’s

prohibition against cruel and unusual punishment, see

Braggs v. Dunn, 367 F. Supp. 3d 1340 (M.D. Ala. 2019);

Braggs v. Dunn, 257 F. Supp. 3d 1171 (M.D. Ala. 2017),

and issued a plan to monitor compliance with the court’s

orders     to   remedy   that   constitutional           violation,      see

Braggs v. Dunn, No. 2:14cv601-MHT, 2020 WL 5231302, ---
   Case 2:14-cv-00601-MHT-JTA Document 3033 Filed 10/20/20 Page 2 of 8




F. Supp. 3d ---, --- (M.D. Ala. Sept. 2, 2020).                          The

issue now before the court is the defendants’ motion to

alter, amend, or vacate the order on monitoring (doc. no.

2997).        For the reasons that follow, the defendants’

motion will be denied.



                              I. BACKGROUND

       Throughout the process of resolving each remedial

issue in this case, the question of monitoring compliance

with    the    court’s      orders   has    repeatedly     arisen.        In

pursuit       of    the    proper    balance      of   these    important

interests,         the    court   opted    to   resolve   the   issue     of

monitoring         separately     from    all    substantive     remedial

orders and on a global scale, rather than as to each

individual order.           See Braggs v. Dunn, 2020 WL 5231302,

at *2, --- F. Supp. 3d              at ---.      On September 2, 2020,

the court issued an opinion and order to establish that

overarching monitoring scheme.                  See id. at *30, --- F.

Supp. 3d       at ---.

       The defendants have moved to alter, amend, or vacate

the monitoring order on three grounds.                 First, they argue
                                      2
      Case 2:14-cv-00601-MHT-JTA Document 3033 Filed 10/20/20 Page 3 of 8




that the court applied the incorrect legal standard in

evaluating whether the relief met the requirements of the

Prison      Litigation      Reform     Act    (PLRA).       Second,    they

contend that the court’s scheme inappropriately excluded

a   variety      of    “guardrails”       from   the   monitoring     plan.

Finally, they object to the inclusion of a correctional

administration expert on the External Monitoring Team

(EMT), arguing that the position is overly intrusive.

       The defendants seek relief under Rule 59(e) of the

Federal Rules of Civil Procedure, which permits a party

to file a motion to alter or amend a final judgment.                        In

the     alternative,       they    move    under    Rule    60(b),    which

provides for relief from a final judgment.



                              II. STANDARDS

       Rule 59(e) authorizes a motion to alter or amend a

judgment       after    its    entry.        Rule   59(e)    provides       no

specific grounds for relief, and “the decision to alter

or amend judgment is committed to the sound discretion

of the district judge.”                 American Home Assur. Co. v.


                                      3
     Case 2:14-cv-00601-MHT-JTA Document 3033 Filed 10/20/20 Page 4 of 8




Glenn Estess & Assocs., Inc., 763 F.2d 1237, 1238–39

(11th Cir. 1985).         The only grounds for granting a motion

to     alter    or   amend     a   judgment       under    Rule   59       are

“newly-discovered evidence or manifest errors of law or

fact.”      Arthur v. King, 500 F.3d 1335, 1343 (11th Cir.

2007) (citing In re Kellogg, 197 F.3d 1116, 1119 (11th

Cir. 1999)).         Rule 59(e) may not be used to relitigate

old matters or to present arguments or evidence that

could have been raised prior to judgment.                    See Michael

Linet, Inc. v. Village of Wellington, Fla., 408 F.3d 757,

763 (11th Cir. 2005).

       A party may also obtain relief from a final judgment

under    Rule    60(b).       This    rule      provides   six    specific

grounds for relief, including a blanket provision that

allows relief for “any other reason justifying relief

from    the    operation     of    the    judgment.”        Fed.R.Civ.P.

60(b)(6).      Relief under Rule 60(b)(6) is an extraordinary

remedy,        is     warranted          only     under      exceptional

circumstances, and is left to the sound discretion of the




                                     4
   Case 2:14-cv-00601-MHT-JTA Document 3033 Filed 10/20/20 Page 5 of 8




district court.        See Toole v. Baxter Healthcare Corp.,

235 F.3d 1307, 1317 (11th Cir. 2000).

       Relief under either Rule 59(e) or Rule 60(b) is only

available once the court has entered a final judgment.

See Kolawole v. Sellers, 863 F.3d 1361, 1368 (11th Cir.

2017); see also Hertz Corp. v. Alamo Rent-A-Car, Inc.,

16 F.3d 1126, 1132 (11th Cir. 1994) (“The strictures of

Rule    59(e)     remain   dormant,      however,     until     a    final

judgment    has     been   entered.”).         The    term   “judgment”

includes     “any    order     from    which     an    appeal       lies.”

Fed.R.Civ.P.      54(a),     including    an    injunction,         see   10

Charles Alan Wright, Arthur R. Miller & Mary Kay Kane,

Federal Practice & Procedure § 2651, at 124–27 (4th ed.

2020).



                           III. DISCUSSION

       As a singular piece of a multifaceted remedial plan,

the monitoring opinion and order did not resolve all of

the parties’ claims and does not constitute a final

order. It did not resolve the litigation or contain an


                                   5
   Case 2:14-cv-00601-MHT-JTA Document 3033 Filed 10/20/20 Page 6 of 8




injunction or other appealable order; it merely adopted

a monitoring scheme that is to be further implemented

through a series of orders issued over time.               Indeed, the

defendants themselves admit that “[t]he Opinion is not a

judgment, as defined by Rule 54(a) of the Federal Rules

of Civil Procedure.”         Defs.’ Motion to Alter, Amend, or

Vacate (doc. no. 2997) at 1.

    Nevertheless, the defendants’ arguments about the

scope of the correctional administration expert’s role

reveal a fundamental misunderstanding of this position,

which should be corrected.             The defendants describe the

correctional administration expert as possessing “broad,

undefined     powers”     that   could     cause    “an    operational

nightmare for ADOC.” Id. at 12-16.                 They say that the

role is unnecessary given the fact that other experts on

the EMT “will be more than capable of monitoring issues

that involve correctional staff.”              Id. at 15.

    However, the role of the correctional administration

expert   is   not    to   construct      new    requirements      or     to

contradict the analysis already performed by staffing


                                   6
   Case 2:14-cv-00601-MHT-JTA Document 3033 Filed 10/20/20 Page 7 of 8




experts.        The    expert   will     not    “intrude    upon    prison

administration,” id. at 13, any more than is required by

the monitoring process.              Instead, just as the other

experts (the psychiatrist, the psychologist, and the

nurse) will bring their training and experience to the

EMT,    the    correctional      expert    will    offer    his    or     her

training and experience in the world of corrections.

This expertise is especially valuable given that much of

the evidence presented at the liability phase centered

on ADOC's correctional officers.

       The    court    would    think    that     ADOC    would    support

including an individual on the EMT who can understand the

correctional viewpoint, which will help ensure that the

EMT’s work is informed by a correctional perspective and

takes into consideration the unique circumstances of the

correctional          environment.         In     other     words,        the

correctional expert will provide that perspective with a

seat at the table.

       In    conclusion,    while    the   issue    in     this    case    is

inadequate mental-health care in violation of the                   Eighth


                                     7
   Case 2:14-cv-00601-MHT-JTA Document 3033 Filed 10/20/20 Page 8 of 8




Amendment,     the    institution       to    be    monitored      is    a

correctional system, making the formal inclusion of a

correctional perspective in the monitoring process most

appropriate.

                                  ***

    Accordingly,       it   is   ORDERED     that    the   defendants’

motion to vacate (doc. no. 2997) is denied.

    DONE, this the 20th day of October, 2020.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   8
